DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 102
2. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

3. 	Claims 1, 2, 5, 6, 12, 13, 16 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sawada et al. (US 2017/0316901 A1, hereinafter referred as “Sawada”).
	Regarding claim 1, Sawada discloses a system, comprising: 
 	a rotatable apparatus (Figs. 13, 14 and ¶0125 discloses rotary manipulation unit 1002), comprising a first conducting region (112) (Fig. 14 and ¶0127 discloses rotary manipulation unit 1002 has lower casing 111, first switch electrode 112) and a second patterned region (115) (¶0138 discloses contact pattern 115A which is a conductive region having a predetermined pattern is formed. Figs. 14, 18, ¶0137 and ¶0138 discloses pressing body 121 surrounds the contact pattern 115A);
 	a sensor array (2002), comprising a plurality of electrodes (Fig. 19 and ¶0144 discloses touch panel 160 has first base member 31A, sensor electrodes 161, 162, 164, and ground electrode 163), wherein a first set of electrodes (163) of the plurality of electrodes is coupled to the first conducting region (112) of the rotatable apparatus (Figs. 14, 17, 19 and ¶0165 discloses contact portions 112B of first switch electrode 112 and contact portions 113B of second switch electrode 113 are brought into contact with each other, and fixed electrode 143 and fixed electrode 144 are electrically connected to each other; and ¶0165 discloses fixed electrode 143 and ground electrode 163 are largely capacitively coupled with each other), wherein a second set of electrodes (161) of the plurality of electrodes is coupled to the second patterned region (115) (Figs. 16-19 and ¶0159 discloses contact 141A of fixed electrode 141 and contact 142A of fixed electrode 142 are brought into contact with or spaced apart from contact pattern 115A at the lower surface of wiring substrate 115 shown in FIG. 18. Input device 3002 detects a change in capacitance between fixed electrodes 141, 142 of rotary manipulation unit 1002 shown in FIGS. 16 and 17 and sensor electrodes 161, 162 of touch panel 160 shown in FIGS. 19 and 20), and wherein the rotatable apparatus is disposed over the sensor array (Fig. 13 and ¶0142 discloses fixed electrodes 141 to 144 of rotary manipulation unit 1002 oppose to the upper surface of touch panel 160 of touch panel unit 2002); and 
 	a processing system (¶0144 discloses electronic circuit), coupled to the sensor array (¶0144 discloses the electronic circuit coupled to electrodes 161-164), wherein the processing system is configured to: 
 	 	drive each of the first set of electrodes (163) with a reference signal (¶0144 discloses ground electrode 163 is connected to ground potential of the electronic circuit); 
 	 	drive each of the second set of electrodes (161) with a sensing signal to obtain a resulting signal (Fig. 19 and ¶0156 discloses a change in the electrical state of fixed electrode 141 disposed in close proximity to sensor electrode 161 changes capacitance (capacitive coupling) formed between transmitter electrode 161A and receiver electrode 161B); and 
 		 determine a rotational position of the rotatable apparatus based on resulting signals from the second set of electrodes (161) (¶0156 discloses when the user rotationally manipulates rotary manipulation knob 118, contacts 141A, 142A are brought into contact with or spaced apart from contact pattern 115A of wiring substrate 115….  thus, capacitance between fixed electrode 141 and sensor electrode 161 changes… electronic circuit detects this change in capacitance as signal A; and [0158 discloses by an electronic circuit processing signal A and signal B, a rotary manipulation corresponding to the rotating direction or the rotary shift amount of rotary manipulation knob 118 is detected).
	Regarding claim 2, Sawada discloses the system according to claim 1, wherein the rotatable apparatus is a rotatable knob (Fig. 14 and ¶0166 discloses rotary manipulation knob 118).
	Regarding claim 5, Sawada discloses the system according to claim 1, wherein the sensor array is part of a display panel of the system (Fig. 14 and ¶0150 discloses touch panel 160 is mounted on a liquid crystal panel or the like).
	Regarding claim 6, Sawada discloses the system according to claim 1, wherein the rotatable apparatus further comprises a plurality of coupling electrodes (141, 163) configured to couple respective electrodes of the first (163) and second sets of electrodes (161) of the sensor array to the first conducting region and the second patterned region, respectively (¶0144 discloses sensor electrodes 161, 162, 164 are formed at the positions opposing to the lower surfaces of fixed electrodes 141, 142, 144, respectively. Ground electrode 163 is formed at the position opposing to the lower surface of fixed electrode 143).
	Regarding claim 12, Sawada discloses the system according to claim 1, wherein the rotatable apparatus is configured to be actuated between an uncompressed state and a compressed state (¶0133 discloses  when the user pushes pressing body 121, pressing portions 121A push elastic bodies 114, whereby elastic bodies 114 buckling deform with steps downward), and wherein the processing system is further configured to determine whether the rotatable apparatus is in the uncompressed state or the compressed state based on an amount of coupling in relation to the reference signal (¶0133 discloses when the user pushes pressing body 121… contact portions 112B of first switch electrode 112 and contact portions 113B of second switch electrode 113 are brought into contact with each other. In other words, fixed electrode 143 and fixed electrode 144 are electrically connected to each other via first switch electrode 112 and second switch electrode 113; and ¶0165 discloses fixed electrode 143 and ground electrode 163 are largely capacitively coupled with each other).
	Regarding claim 13, Sawada discloses the system according to claim 1, wherein the first (163) and second sets of electrodes (161) are part of a first region of the sensor array corresponding to the rotatable apparatus (Figs. 13, 16, 19 and ¶0144 discloses sensor electrodes 161, 162, 164 are formed at the positions opposing to the lower surfaces of fixed electrodes 141, 142, 144, respectively. Ground electrode 163 is formed at the position opposing to the lower surface of fixed electrode 143), and wherein the sensor array further comprises a second region, separate from the first region (Fig. 13 illustrates a region of the touch panel unit 2002 outside the rotatable knob region), comprising a third set of electrodes of the plurality of electrodes configured to be driven with a touch sensing signal for capacitive touch sensing (¶0064 and ¶0067 discloses touch panel 31 is provided also with a grid-like sensor electrode (transparent electrode) at a place other than the plane position where rotary manipulation unit 1000 is mounted. Thus, touch panel 31 accepts a touch manipulation with the user's finger or the like).
	Regarding claim 16, Sawada discloses an electronic device, comprising: 
 	a rotatable apparatus (Figs. 13, 14 and ¶0125 discloses rotary manipulation unit 1002), comprising a first conducting region (112) (Fig. 14 and ¶0127 discloses rotary manipulation unit 1002 has lower casing 111, first switch electrode 112) and a second patterned region (115) (¶0138 discloses contact pattern 115A which is a conductive region having a predetermined pattern is formed. Figs. 14, 18, ¶0137 and ¶0138 discloses pressing body 121 surrounds the contact pattern 115A); and 
 	a sensor array (2002), comprising a plurality of electrodes (Fig. 19 and ¶0144 discloses touch panel 160 has first base member 31A, sensor electrodes 161, 162, 164, and ground electrode 163), wherein a first set of electrodes (163) of the plurality of electrodes is coupled to the first conducting region (112) of the rotatable apparatus (Figs. 14, 17, 19 and ¶0165 discloses contact portions 112B of first switch electrode 112 and contact portions 113B of second switch electrode 113 are brought into contact with each other, and fixed electrode 143 and fixed electrode 144 are electrically connected to each other; and ¶0165 discloses fixed electrode 143 and ground electrode 163 are largely capacitively coupled with each other), wherein each of the first set of electrodes (163) is configured to be driven with a reference signal (¶0144 discloses ground electrode 163 is connected to ground potential of the electronic circuit), wherein a second set of electrodes (161) of the plurality of electrodes is coupled to the second patterned region (115) (Figs. 16-19 and ¶0159 discloses contact 141A of fixed electrode 141 and contact 142A of fixed electrode 142 are brought into contact with or spaced apart from contact pattern 115A at the lower surface of wiring substrate 115 shown in FIG. 18. Input device 3002 detects a change in capacitance between fixed electrodes 141, 142 of rotary manipulation unit 1002 shown in FIGS. 16 and 17 and sensor electrodes 161, 162 of touch panel 160 shown in FIGS. 19 and 20), and wherein each of the second set of electrodes (161) is configured to be driven with a sensing signal to obtain a resulting signal (Fig. 19 and ¶0156 discloses a change in the electrical state of fixed electrode 141 disposed in close proximity to sensor electrode 161 changes capacitance (capacitive coupling) formed between transmitter electrode 161A and receiver electrode 161B); 
wherein the rotatable apparatus is disposed over the sensor array (Fig. 13 and ¶0142 discloses fixed electrodes 141 to 144 of rotary manipulation unit 1002 oppose to the upper surface of touch panel 160 of touch panel unit 2002).
	Regarding claim 20, Sawada discloses a method of processing a rotational input received via a rotational apparatus (¶0137 discloses the user rotates rotary body 116) disposed over a sensor array (Fig. 13 and ¶0142 discloses fixed electrodes 141 to 144 of rotary manipulation unit 1002 oppose to the upper surface of touch panel 160 of touch panel unit 2002), the method comprising: 
 	driving, by an electronic device, each electrode of a first set of electrodes (163) of the sensor array with a reference signal (¶0144 discloses ground electrode 163 is connected to ground potential of the electronic circuit), wherein the first set of electrodes of the sensor array is coupled to a first conducting region (112) of the rotational apparatus (Figs. 14, 17, 19 and ¶0165 discloses contact portions 112B of first switch electrode 112 and contact portions 113B of second switch electrode 113 are brought into contact with each other, and fixed electrode 143 and fixed electrode 144 are electrically connected to each other; and ¶0165 discloses fixed electrode 143 and ground electrode 163 are largely capacitively coupled with each other); 
 	driving, by the electronic device, each electrode of a second set of electrodes (161) of the sensor array with a sensing signal (Fig. 19 and ¶0156 discloses a change in the electrical state of fixed electrode 141 disposed in close proximity to sensor electrode 161 changes capacitance (capacitive coupling) formed between transmitter electrode 161A and receiver electrode 161B), wherein the second set of electrodes of the sensor array is coupled to a second patterned region (115) of the rotational apparatus (Figs. 16-19 and ¶0159 discloses contact 141A of fixed electrode 141 and contact 142A of fixed electrode 142 are brought into contact with or spaced apart from contact pattern 115A at the lower surface of wiring substrate 115 shown in FIG. 18. Input device 3002 detects a change in capacitance between fixed electrodes 141, 142 of rotary manipulation unit 1002 shown in FIGS. 16 and 17 and sensor electrodes 161, 162 of touch panel 160 shown in FIGS. 19 and 20); 
 	obtaining, by the electronic device, in response to driving each electrode of the second set of electrodes of the sensor array, resulting signals via the second set of electrodes of the sensor array (Fig. 19 and ¶0156 discloses a change in the electrical state of fixed electrode 141 disposed in close proximity to sensor electrode 161 changes capacitance (capacitive coupling) formed between transmitter electrode 161A and receiver electrode 161B); and 
 	determining a rotational position of the rotational apparatus based on the obtained resulting signals (¶0156-¶0158 discloses by an electronic circuit processing signal A and signal B, a rotary manipulation corresponding to the rotating direction or the rotary shift amount of rotary manipulation knob 118 is detected).

4. 	Claims 3, 4 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sawada in view of Choi et al. (US 2015/0169080 A1, hereinafter referred as “Choi”).
 	Regarding claim 3, Sawada discloses the system according to claim 1, wherein… the second patterned region forms [a] concentric ring (Fig. 18 illustrates ring shaped pattern region 115).
 	Sawada doesn’t explicitly disclose the first conducting region [forms another concentric ring].
 	However, in a similar field of endeavor, Choi discloses the first conducting region [forms another concentric ring] (Fig. 3 and ¶0047 discloses the cylindrical fixing body 22 may include a conductive shaft 223 which vertically penetrates the center of the cylindrical fixing body 22…The conductive shaft 223 may thus be detected by the electronic device 100 when the user simultaneously touches the upper region).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sawada for the purpose of reserving an area such as fixing pad 221 of great friction such as rubber or silicon may be attached to the bottom side of the fixing body 22 to maximize the friction when the auxiliary input device 20 is disposed on the display 101 (¶0046).
	Regarding claim 4, Sawada doesn’t explicitly disclose the system according to claim 3, wherein the second patterned region corresponds to an outer ring surrounding an inner ring corresponding to the first conducting region.
 	However, in a similar field of endeavor, Choi discloses wherein the second patterned region corresponds to an outer ring (Fig. 3 and ¶0050 discloses pattern… of the conductors 2111 disposed below the rotary knob 21) surrounding an inner ring corresponding to the first conducting region (Fig. 3 and ¶0047 discloses the cylindrical fixing body 22 may include a conductive shaft 223 which vertically penetrates the center of the cylindrical fixing body 22…The conductive shaft 223 may thus be detected by the electronic device 100 when the user simultaneously touches the upper region).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sawada for the purpose of reserving an area such as fixing pad 221 of great friction such as rubber or silicon may be attached to the bottom side of the fixing body 22 to maximize the friction when the auxiliary input device 20 is disposed on the display 101 (¶0046).
	Regarding claim(s) 17, this/these apparatus claim(s) has/have similar limitations as system claim(s) 3, and therefore rejected on similar grounds.

5.	Claims 7-10 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Sawada in view of Mabuchi et al. (US 2018/0278842 A1, hereinafter referred as “Mabuchi”).
	Regarding claim 7, Sawada discloses the system according to claim 1, …wherein each track comprises one or more conductive portions and one or more non-conducting portions (Fig. 18 and ¶0138 discloses at the lower surface of wiring substrate 115, contact pattern 115A which is a conductive region having a predetermined pattern is formed. Note that, the regions other than contact pattern 115A structure insulating surfaces 115C being insulating regions).
 	Sawada doesn’t explicitly disclose wherein the second patterned region comprises a plurality of tracks.
	However, in a similar field of endeavor, Mabuchi discloses wherein the second patterned region comprises a plurality of tracks (Fig. 5 and ¶0031 discloses the conductive pattern 5 contains five signal areas (a plurality of conductive areas) that are isolated from one another; and ¶0048 discloses the five signals that include four signals and a GND signal of a substrate having a conductive pattern and four circumferences). 	
  	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sawada for the purpose of setting one of the plurality of modes based on a combination of a plurality of signal levels (Abstract).
	Regarding claim 8, Sawada discloses the system according to claim 7, wherein the second patterned region is ring-shaped (Fig. 18 illustrates ring shaped pattern region 115)…
 	Sawada doesn’t explicitly disclose …respective tracks of the plurality of tracks form concentric rings within the second patterned region.
 	However, in a similar field of endeavor, Mabuchi discloses respective tracks of the plurality of tracks form concentric rings within the second patterned region (Fig. 5 and ¶0048 discloses the five signals that include four signals and a GND signal of a substrate having a conductive pattern and four circumferences).
  	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sawada for the purpose of setting one of the plurality of modes based on a combination of a plurality of signal levels (Abstract).
	Regarding claim 9, Sawada doesn’t explicitly disclose the system according to claim 1, wherein the second patterned region is encoded with a sequential Gray code.
 	However, in a similar field of endeavor, Mabuchi discloses wherein the second patterned region is encoded with a sequential Gray code (¶0003 discloses the electronic dial apparatus may make the number of electric signals less than the number of positions by using a Gray code or a reflected binary code. The Gray code assumes a code arrangement in which only one signal level among a plurality of signals switches from “active” to “inactive” or “inactive” to “active”).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sawada so as to prevent an erroneous output in moving to an adjacent position (¶0003).
	Regarding claim 10, Sawada doesn’t explicitly disclose the system according to claim 1, wherein the second patterned region comprises a plurality of arcuate electrodes of varying arc lengths.
 	However, in a similar field of endeavor, Mabuchi discloses wherein the second patterned region comprises a plurality of arcuate electrodes of varying arc lengths (Fig. 5 discloses a plurality of arcuate electrodes corresponding to signals 1-4 of varying arc lengths).
  	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sawada for the purpose of setting one of the plurality of modes based on a combination of a plurality of signal levels (Abstract).
	Regarding claim(s) 18-19, this/these apparatus claims has/have similar limitations as system claim(s) 7 and 10, respectively, and therefore rejected on similar grounds.

6.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Sawada in view of Smith (US 4,999,734 A, hereinafter referred as “Smith”).
	Regarding claim 11, Sawada discloses the system according to claim 1, wherein the reference signal is a configurable (¶0169 discloses such a reference potential may be… variable)…
 	Sawada doesn’t explicitly disclose direct current (DC) output.
 	However, in a similar field of endeavor, Smith discloses direct current (DC) output (col. 2, lines 56-58 and claim 4 discloses DC reference voltage source 20 supplies a steady DC bias voltage (E) to each guard member 3, associated with each dial by means of leads Z and Z).
  	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sawada for the purpose of decreasing interference with other communication lines and systems.

Allowable Subject Matter
7. 	Claims 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRIYANK J SHAH whose telephone number is (571)270-3732.  The examiner can normally be reached on 10:00 - 6:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 5712727671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PRIYANK J SHAH/Primary Examiner, Art Unit 2692